     Case 1:20-mj-00116 Document 7 Filed 07/07/20 Page 1 of 3 PageID #: 16




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE


UNITED STATES OF AMERICA                      :
                                              :
               v.                             :       Criminal Action No. 20-MJ-116-SRF
                                              :
ADRIAN WOOD,                                  :
                                              :
                       Defendant.             :

            UNOPPOSED MOTION FOR EXTENSION OF TIME TO INDICT
            AND EXCLUSION OF TIME UNDER THE SPEEDY TRIAL ACT

       NOW COMES the United States of America, by and through its attorneys, David C. Weiss,

United States Attorney for the District of Delaware, and Christopher R. Howland, Assistant United

States Attorney, along with Defendant, Adrian Wood, by and through his attorney, Janet

Bateman, Esq., to respectfully move, pursuant to Federal Rule of Criminal Procedure 45(b), Local

Rule 5(a), and 18 U.S.C. §§ 3161(b) & (h)(7)(A), for an extension by thirty (30) days of the period

of time for the filing of an Indictment in the above-captioned case, and to exclude such time under

the Speedy Trial Act. In support of this Motion, the parties state as follows:

       1.      On June 8, 2020, the Government charged Defendant by criminal complaint with

civil disorder, a violation of 18 U.S.C. §231(a)(3). Docket Item (D.I.) 1.

       2.      Defendant appeared before this Court for his Initial Appearance on June 15, 2020,

which was held by video teleconference. (D.I. 4). The Government did not move to detain

Defendant pending trial. The Honorable Jennifer L. Hall ordered that Defendant be released with

special conditions, including supervision by the United States Probation Office. (D.I. 3)

       3.      The Government was therefore required to seek an Indictment in the above-

captioned matter on or before July 15, 2020. 18 U.S.C. § 3161(b); 18 U.S.C. § 3161(h)(1)(d).
     Case 1:20-mj-00116 Document 7 Filed 07/07/20 Page 2 of 3 PageID #: 17




          4.        Counsel for the Government and Defendant have discussed the possibility of the

Government providing a preliminary discovery packet. In order to facilitate additional time for

discussions on this subject and others, including plea negotiations, the parties respectfully request

an extension of thirty (30) days in the time period for the Government to file an Indictment in this

matter. Thirty days from July 15, 2020, is August 15, 2020, which is a Saturday. The Government

therefore requests an extension until August 17, 2020, within which to file an Indictment in this

matter.

          5.        Defendant agrees to waive any challenge to a thirty-day extension of the time for

the Government to file an Indictment under 18 U.S.C. § 3161(b).

          6.        Based on the foregoing, the Government respectfully requests that the Court

exclude the time from July 15, 2020, until August 17, 2020, under the Speedy Trial Act (18 U.S.C.

§ 3161 et seq.). The Government submits that the time is excludable because the ends of justice

served by the delay outweigh the best interest of the public and Defendant in a speedy trial. See 18

U.S.C. § 3161(h)(7)(A).

          7.        Counsel for Defendant, Janet Bateman, has been consulted and does not oppose

this Motion.

          WHEREFORE, the Government respectfully requests that the Court grant its Motion to

Exclude Time. A proposed Order is attached.


                                                        Respectfully submitted,

                                                        DAVID C. WEISS
                                                        United States Attorney

                                           BY: /s/ Christopher R. Howland
                                                        Christopher R. Howland
                                                        Assistant United States Attorney
Dated:         July 7, 2020
     Case 1:20-mj-00116 Document 7 Filed 07/07/20 Page 3 of 3 PageID #: 18




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE


UNITED STATES OF AMERICA                    :
                                            :
                 v.                         :       Criminal Action No. 20-MJ-116-SRF
                                            :
ADRIAN WOOD,                                :
                                            :
                      Defendant.            :

                                            ORDER

         Having considered the Government’s Unopposed Motion to Exclude Time and for the

reasons stated therein, IT IS HEREBY ORDERED that the time from July 15, 2020, until August

17, 2020, is excluded under the Speedy Trial Act, because the ends of justice served by the delay

outweigh the best interest of the public and the Defendant in a speedy trial. See 18 U.S.C. '

3161(h)(7)(A).



                                                       _____________________________
                                                       The Honorable Sherry R. Fallon
                                                       United States Magistrate Judge

Dated:
